UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-03904 Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: February 28, 2013 Date of reporting period: February 28, 2013 Item I. Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 2/28/13 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 7 Times Square 21st Floor F e b r u a r y 2 8 , 2 0 1 3 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 The Value Line Tax Exempt Fund, Inc. INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00094148 The Value Line Tax Exempt Fund, Inc. To Our Value Line Tax Exempt To Our Shareholders (unaudited): Enclosed is your annual report for the year ended February 28, 2013. I encourage you to carefully review this report which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the twelve months ended February 28, 2013, the total return for the Value Line Tax Exempt Fund (the “Fund”) was 4.33%. This return was slightly behind that for Barclays Capital Municipal Bond Index(1) which posted a total return for the period of 5.01%. The Fund’s conservative bias during a period of continued volatility in the tax exempt market and an underweight position in the longest maturity bonds contributed to the underperformance. A focus on higher quality credits also detracted from the Fund’s returns as the more highly rated credits offered lower returns than the more risky, medium grade credits. Given the continuation of the Federal Reserve’s policy of keeping interest rates very low, some large institutional investors took on more risk in search of higher yielding securities. This in turn put pressure on the returns of higher quality bonds. The broad tax exempt bond market benefited from a modest supply of newly issued securities as both states and local governments continued to rein in borrowing. At the same time, demand remained strong for municipal bonds, particularly in higher tax states. This supply/demand imbalance helped propel the municipal bond market to another year of positive returns. There was also some improvement in the overall creditworthiness of the tax exempt bond market. Revenues increased for most states over the past year, and many areas of the country saw significant firming of home prices. There was also some modest improvement in job creation though a drop in the unemployment rate was not shared evenly by all of the states. The upgrade of California’s credit rating by S&P on January 31st had a positive effect on the broad tax exempt market as more than $75 billion in bonds were upgraded. All of us at the Advisor appreciate your confidence and we welcome the opportunity to continue serving your investment needs. This report and other information are available on our website, www.vlfunds.com. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager March 28, 2013 The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term investment grade tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes and it is not possible to directly invest in this Index. Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. 2 The Value Line Tax Exempt Fund, Inc. Fund Shareholders Economic Highlights (unaudited) The S&P 500 continued to climb in the new year returning 6.20% through February 28th. The equity market has found support from a significantly stronger real estate market and a modest drop in the national unemployment rate. Consumer spending ended 2012 on a high note and has continued to tick up in early 2013. Auto sales were a major contributor to the increase in month-over-month retail sales seen in both January and February. There had been concerns that consumers would have pulled back on their spending due to increases in the payroll tax. However, consumers seemed to be buoyed by the rising real estate sector and a national unemployment rate still under 8%. The labor market has been improving at a measured pace. The national unemployment rate stood at 7.7% at the end of February down from 7.8% at year end, though with significant variation among the states. While a number of states posted unemployment rates under 6%, there were several states, including California, with rates still exceeding 9%. Despite the improving trend in job creation, it has not been strong enough for the Fed to alter its economic stimulus policy of keeping short term interest rates at extremely low levels. The Fed recently reaffirmed its policy of future monetary tightening being contingent on the unemployment rate falling below 6.5% or inflation breaching 2.5%. At home, GDP grew 2.2% in 2012, indicating an economy firmly in a mid-cycle expansion. Another year of economic expansion is expected in 2013, with growth slower earlier in the year and picking up later in the year. Some economic weakness is expected early in the year due to tax hikes and disruption from the sequester budget cuts. Assuming fiscal policy is clarified enough by midyear to encourage a rebound in capital spending, a 3% growth rate in the U.S. is possible in late 2013. Despite the growing economy, inflationary pressures have remained modest. Consumer prices have remained in check, with the National Consumer Price Index rising 1.7% in 2012, edging up to 2.0% for the 12 months ending February 28th. Limited wage growth has contributed to the relatively benign inflationary environment. 3 The Value Line Tax Exempt Fund, Inc. (unaudited) The following graph compares the performance of The Value Line Tax Exempt Fund, Inc. to that of the Barclays Capital Municipal Bond Index (the “Index”). The Value Line Tax Exempt Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in The Value Line Tax Exempt Fund, Inc. and the Barclays Capital Municipal Bond Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 2/28/13 4.33 % $ 5 years ended 2/28/13 5.60 % $ 10 years ended 2/28/13 3.36 % $ * The Barclays Capital Municipal Bond Index is representative of the broad based fixed income market. It includes long-term investment grade tax-exempt bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. The return for the Index does not reflect expenses which are deducted from the Fund’s returns. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 The Value Line Tax Exempt Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2012 through February 28, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 9/1/12 Ending account value 2/28/13 Expenses paid during period 9/1/12 thru 2/28/13* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.11% multiplied by the average account value over the period, multipliedby 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 The Value Line Tax Exempt Fund, Inc. Portfolio Highlights at February 28, 2013 (unaudited) Ten Largest Long–Term Holdings Issue Principal Amount Value Percentage of Net Assets Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 $ $ 2.4 % Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/21 1.9 % Arlington Texas, Special Tax, 5.00%, 8/15/28 1.9 % Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 1.5 % New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 1.3 % Delaware Valley Regional Finance Authority, Permanently Fixed Revenue Bonds, AMBAC Insured, 5.50%, 8/1/18 1.3 % Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 1.3 % Cleveland Ohio Airport System Revenue, Revenue Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 1.3 % Northern Illinois Municipal Power Agency, Revenue Bonds, Prairie State Project, Ser. A, NATL-RE Insured, 5.00%, 1/1/20 1.3 % New York City Municipal Water Finance Authority, Water and Sewer Second General Resolution Fiscal 2008, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 1.2 % Asset Allocation — Percentage of Fund’s Net Assets 6 The Value Line Tax Exempt Fund, Inc. Long-Term Investments Allocation – Percentage of Fund’s Long-Term Investment Securities Quality Diversification — Credit Quality expressed as a Percentage of Fund’s Net Assets as of 2/28/13 Aaa/AAA % Aa1/AA+ % Aa2/AA % Aa3/AA- % A1/A+ % A2/A % A3/A- % Baa1 % Baa2 % Ba1 % NR % Total Investments % Cash and other assets in excess of liabilities % Total Net Assets % Source: Moody’s ratings, defaulting to S&P when not rated. Credit quality is subject to change. 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments February 28, 2013 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (97.9%) ALABAMA (0.4%) $ University of Alabama (The), Revenue Bonds, Ser. A, 4.50%, 10/1/40 Aa2 $ ALASKA (0.5%) North Slope Boro Alaska, General Obligation Unlimited, NATL-RE Insured, Ser. A, 5.00%, 6/30/17 Aa3 ARIZONA (1.3%) Arizona State Transportation Board Highway Revenue, Revenue Bonds: Ser. A, 5.00%, 7/1/38 Aa2 Ser. B, 5.00%, 7/1/31 Aa1 City of Scottsdale Arizona, General Obligation Unlimited, Project 2004- Preserve Acquisition, 3.00%, 7/1/30 Aaa ARKANSAS (1.5%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A* 4.30%, 3/1/16 A* Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (11.9%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 Berkeley Joint Powers Financing Authority, Revenue Bonds, 5.00%, 10/1/20 AA* California Educational Facilities Authority, Revenue Bonds, Pepperdine University, 5.00%, 9/1/33 Aa3 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Ser. A, 5.25%, 10/1/38 Aa1 California Health Facilities Financing Authority, Revenue Bonds, Lucile Packard Children’s Hospital, Ser. B, 5.00%, 8/15/26 Aa3 California Health Facilities Financing Authority, Revenue Bonds, Scripps Health, Ser. A, 4.50%, 11/15/35 Aa3 California State Department of Water Resources Center Valley Project Water Sys - Ser. AG, Refunding Revenue Bonds, 4.38%, 12/1/29 Aa1 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 See Notes to Financial Statements. 8 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value $ California State Public Works Board, Revenue Bonds, Department of Corrections and Rehabilitation, 5.00%, 6/1/27 A2 $ California State, General Obligation Unlimited: 5.00%, 2/1/38 A1 5.00%, 9/1/41 A1 5.25%, 11/1/40 A1 California State, General Obligation Unlimited, FSA AGM Insured, 5.00%, 9/1/14 AA- * City of Pasadena, California Certificate of Participation, Ser. C, 4.75%, 2/1/38 AA+ * City of Santa Rosa, California Wastewater Revenue Bonds, Ser. A, 5.00%, 9/1/33 Aa3 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, AGM Insured, 0.00%, 8/1/30 (1) A2 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 A2 Long Beach Community College District, General Obligation Unlimited, Ser. B, 3.00%, 8/1/32 Aa2 Los Angeles Unified School District, General Obligation Unlimited, Ser. B: AMBAC Insured, 4.00%, 7/1/18 (2) Aa2 AMBAC Insured, 5.00%, 7/1/18 (2) Aa2 Marin Community College District, General Obligation Unlimited, Election 2004, Ser. B, 4.75%, 8/1/34 Aa1 Metropolitan Water District of Southern California, Refunding Revenue Bonds, Ser. C, 4.00%, 10/1/22 Aa1 San Diego County Regional Transportation Commission, Revenue Bonds, Ser. A, 5.00%, 4/1/42 Aa2 San Diego Unified School District, California General Obligation Unlimited, Election 1998, Ser. F-1, AGM Insured, 5.25%, 7/1/28 Aa2 San Jose Unified School District Santa Clara Country, General Obligation Unlimited, Election 2012, Ser. A, 3.80%, 8/1/37 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) A1 Santa Monica Public Financing Authority, Lease Revenue Bonds, Ser. A, 4.00%, 6/1/18 Aa2 State of California, General Obligation Unlimited, Various Purpose Bonds, 4.00%, 9/1/21 A1 State Public Works Board, Lease Revenue Bonds, Judicial Council Projects - Ser. D, 5.00%, 12/1/18 A2 See Notes to Financial Statements. 9 The Value Line Tax Exempt Fund, Inc. February 28, 2013 Principal Amount Rating (unaudited) Value COLORADO (1.5%) $ Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, State Aid Withholding Insured, 5.00%, 12/1/16 Aa2 $ Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, NATL-RE State Aid Withholding Insured, 5.75%, 12/15/21 ** University of Colorado, Enterprise Revenue Bonds, 5.00%, 6/1/30 Aa2 CONNECTICUT (0.6%) Connecticut Housing Finance Authority, Revenue Bonds, Subser. C-1, 3.75%, 11/15/35 Aaa South Central Connecticut Regional Water Authority, Revenue Bonds, Twenty - Seventh Series, General Obligation of Authority Insured, 5.00%, 8/1/27 Aa3 DELAWARE (0.3%) University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA+ * DISTRICT OF COLUMBIA (0.3%) District of Columbia Income Tax Secured Revenue, Revenue Bonds: Ser. A, 3.00%, 12/1/24 Aa1 Ser. G, 5.00%, 12/1/36 Aa1 FLORIDA (5.2%) Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 Cape Coral Florida Utility Special Assessment, Southwest 4 Area, AGM Insured, 4.50%, 7/1/18 A2 City of Cape Coral, Florida Water & Sewer Revenue, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 10/1/23 A1 City of Jacksonville, Florida Special Revenue, Revenue Bonds: Ser. A, 5.25%, 10/1/30 Aa2 Ser. B, 5.00%, 10/1/17 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, NATL-RE Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 See Notes to Financial Statements. 10 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value $ Polk County Florida Public Facilities, Revenue Bonds, NATL-RE Insured, 5.00%, 12/1/21 A1 $ State of Florida Board of Education, General Obligation Unlimited, Refunding Capital Outlay 2011, Ser. F, 4.00%, 6/1/29 Aa1 State of Florida, Department of Transportation, General Obligation Unlimited, 5.00%, 7/1/22 Aa1 GEORGIA (3.2%) Augusta Georgia Water & Sewerage Revenue, Revenue Bonds, 4.00%, 10/1/28 A1 City of Atlanta, Georgia Water & Wastewater Revenue Bonds, Ser. B, AGM Insured, 5.25%, 11/1/34 A1 County of DeKalb Georgia Water & Sewerage Revenue, Revenue Bonds, Ser. A, 4.00%, 10/1/15 Aa3 Metropolitan Atlanta Rapid Transit Authority, Revenue Bonds, 3rd Ser.: 5.25%, 7/1/36 A1 Ser. A, 4.00%, 7/1/36 A1 Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 Valdosta & Lowndes County Hospital Authority, Revenue Bonds, South Medical Center Project, Ser. B, County Guaranteed Insured, 5.00%, 10/1/41 Aa2 GUAM (0.2%) Guam Power Authority, Revenue Bonds, Ser. A, AGM Insured, 5.00%, 10/1/20 A2 HAWAII (0.6%) City & County Honolulu Hawaii Wastewater System Revenue, Revenue Bonds, Senior Ser. A, 5.25%, 7/1/36 Aa2 IDAHO (0.6%) Idaho Housing & Finance Association, Grant & Revenue Anticipation Bonds, Federal Highway - A, 5.00%, 7/15/29 Aa3 Idaho State Building Authority, Revenue Bonds, 5.00%, 9/1/40 Aa2 ILLINOIS (2.5%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, Assured GTY, 5.00%, 6/1/22 A2 See Notes to Financial Statements. 11 The Value Line Tax Exempt Fund, Inc. February 28, 2013 Principal Amount Rating (unaudited) Value $ Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Ser. B, 5.00%, 7/1/26 A2 $ Illinois State, General Obligation Unlimited, 5.00%, 3/1/16 A2 Northern Illinois Municipal Power Agency, Revenue Bonds, Prairie State Project, Ser. A, NATL-RE Insured, 5.00%, 1/1/20 A2 INDIANA (3.4%) Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/21 Baa2 Franklin Township School Building Corporation, Marion County Prerefunded, First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/23 Baa2 Franklin Township School Building Corporation, Marion County Unrefunded, First Mortgage, Revenue Bonds, NATL-RE State Aid Withholding Insured, 5.00%, 7/15/23 Baa2 Saint Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa IOWA (0.6%) Iowa Finance Authority, State Revolving Fund, Revenue Bonds, 3.38%, 8/1/29 Aaa KANSAS (0.9%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa Kansas State Development Finance Authority Revenue, Transportation Revolving Fund, Revenue Bonds, Ser. TR, 2.25%, 10/1/13 Aa1 KENTUCKY (0.7%) Kentucky State Property & Building Commission, Project No. 98, Revenue Bonds, 5.00%, 8/1/21 Aa3 Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 LOUISIANA (0.7%) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue Bonds, Parish of East Baton Rouge Road Improvements, 5.00%, 8/1/24 Aa3 See Notes to Financial Statements. 12 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value $ Louisiana Office Facilities Corp., Revenue Bonds, 5.00%, 11/1/17 Aa3 $ MAINE (0.5%) Maine State Health & Higher Educational Facilities Authority, Refunding Revenue Bonds, Ser. C, 5.00%, 7/1/21 A1 Maine Turnpike Authority, Revenue Bonds, Ser. A, 5.00%, 7/1/37 Aa3 MARYLAND (1.2%) Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, General Obligation Unlimited, Second Refunding Bonds, Ser. E, 5.00%, 8/1/15 Aaa MASSACHUSETTS (4.3%) City of Boston Massachusetts, General Obligation Unlimited, Ser. A, 4.00%, 4/1/26 Aaa Martha’s Vineyard Land Bank, Revenue Bonds, 4.25%, 5/1/36 A- * Massachusetts Bay Transportation Authority, Revenue Assessment Bonds, Ser. A, 4.00%, 7/1/37 Aa1 Massachusetts Development Finance Agency Revenue, Refunding Revenue Bonds, Harvard University, Ser. B-2, 5.25%, 2/1/34 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts School Building Authority Sales Tax Revenue, Revenue Bonds, Senior Ser. B, 5.00%, 10/15/41 Aa1 Massachusetts State, General Obligation Limited, AMBAC Insured, Consolidated Loan, Ser. C, 5.00%, 8/1/37 (2) Aa1 Town of Nantucket, Massachusetts Municipal Purpose Loan, General Obligation Limited, 4.13%, 2/15/24 Aa2 University of Massachusetts Building Authority Project Revenue, Revenue Bonds, Senior Ser. 1, 5.00%, 11/1/15 Aa2 MICHIGAN (0.3%) Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa2 MINNESOTA (0.4%) Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa1 See Notes to Financial Statements. 13 The Value Line Tax Exempt Fund, Inc. February 28, 2013 Principal Amount Rating (unaudited) Value MISSISSIPPI (0.8%) $ Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 $ MISSOURI (0.2%) Missouri State Health & Educational Facilities Authority, Heartland Regional Medical Center, Revenue Bonds, 5.00%, 2/15/43 A1 NEBRASKA (0.7%) Central Plains Energy Project, Revenue Bonds, Project No. 3,5.00%, 9/1/21 A3 University of Nebraska, Lincoln Student, Revenue Bonds, 4.00%, 7/1/33 Aa1 NEVADA (0.7%) City of Henderson, Nevada Refunding, General Obligation Limited, 4.00%, 6/1/31 Aa2 County of Clark, Nevada Refunding, General Obligation Limited, Ser. B, 4.00%, 7/1/17 Aa1 County of Washoe, Nevada Refunding, General Obligation Limited, Ser. A, 4.00%, 3/1/17 Aa2 NEW HAMPSHIRE (0.6%) New Hampshire State, General Obligation Unlimited, Ser. B, 4.00%, 2/1/30 Aa1 NEW JERSEY (3.5%) New Jersey Building Authority, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey Economic Development Authority, Revenue Bonds, 5.00%, 6/15/15 Baa1 New Jersey Higher Education Student Assistance Authority, Revenue Bonds, Ser. 1A, 5.00%, 12/1/18 Aa2 New Jersey Institute of Technology, Revenue Bonds, Ser. A, General Obligation of Institution Insured, 5.00%, 7/1/42 A1 New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 Aaa New Jersey State Health Care Facilities Financing Authority Revenue, Revenue Bonds, Ser. A, 4.00%, 7/1/26 Baa1 New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transportation System - Ser. B, 5.00%, 6/15/18 A1 See Notes to Financial Statements. 14 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Amount Rating (unaudited) Value NEW MEXICO (0.8%) $ County of Santa Fe New Mexico Gross Receipts Tax Revenue, Revenue Bonds, Ser. A, 4.00%, 6/1/20 Aa1 $ New Mexico Finance Authority, State Transportation Revenue, Refunding Revenue Bonds, 5.00%, 6/15/18 Aa1 NEW YORK (7.4%) County of Saratoga, New York Public Improvement Bonds, General Obligation Unlimited, Ser. A, 4.00%, 7/15/21 Aa1 County of Westchester, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 A2 State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * Metropolitan Transportation Authority, New York, Revenue Bonds, Ser. A, AGM Insured, 5.00%, 11/15/36 A2 Metropolitan Transportation Authority, New York Dedicated Tax Fund, Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * New York State Dormitory Authority, Cornell University Revenue Bonds, Ser. A, 5.00%, 7/1/40 Aa1 New York State Dormitory Authority, State Personal Income Tax Revenue Bonds, General Purpose, Ser. A, 5.00%, 3/15/31 AAA * New York State Dormitory Authority, State Personal Income Tax Revenues General Purpose, Revenue Bonds, Ser. A, 4.50%, 3/15/35 AAA * New York State Environmental Facilities Corp., Revolving Funds Revenue Bonds: Ser. B, 5.00%, 6/15/28 Aaa Ser. C, 4.13%, 6/15/22 Aaa New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * New York State Urban Development Corp., State Personal Income Tax Revenue: Revenue Bonds, Ser. A, 5.00%, 3/15/16 AAA * Revenue Bonds, Ser. C, 5.00%, 12/15/17 AAA * Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Seventy - First Series, 4.00%, 7/15/38 Aa3 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty - Sixth Series, General Obligation of Authority Insured, 5.00%, 7/15/33 Aa3 Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 (2) AA * See Notes to Financial Statements. 15 The Value Line Tax Exempt Fund, Inc. February 28, 2013 Principal Amount Rating (unaudited) Value Triborough Bridge & Tunnel Authority: $ Revenue Bonds, Ser. C, General Obligation of Authority Insured, 5.00%, 11/15/19 Aa3 $ Revenue Bonds, Subser. D, 5.00%, 11/15/26 A1 Triborough Bridge & Tunnel Authority, Revenue Bonds, FSA-CR AGM-CR MBIA Insured, 5.50%, 11/15/19 A1 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA- * NEW YORK CITY (6.7%) Battery Park City Authority, Senior Revenue Bonds, Ser. B, 5.00%, 11/1/34 Aaa City of New York, General Obligation Unlimited, Fiscal 2008, Subser. C-1, AGM Insured, 5.00%, 10/1/24 Aa2 City of New York, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 City of New York, General Obligation Unlimited, Fiscal 2011, Ser. I, Subser. I-1, 5.00%, 8/1/17 Aa2 City of New York, General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 Housing Development Corp., Revenue Bonds, Ser. D-1-B, 4.20%, 5/1/37 Aa2 Industrial Development Agency, Special Facility Revenue Refunding Bonds, New York Stock Exchange Project, Ser. A, 5.00%, 5/1/29 Aa3 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds: Ser. C, 4.75%, 6/15/33 Aa1 Ser. DD, 4.50%, 6/15/38 Aa2 Municipal Water Finance Authority, Water and Sewer System Revenue, Second General Resolution Revenue Bonds: Ser. GG-1, 5.00%, 6/15/39 Aa2 Ser. GG-1, 5.25%, 6/15/32 Aa2 New York City Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A, 5.00%, 2/15/16 Aa3 New York City Municipal Water Finance Authority, Water and Sewer Second General Resolution Fiscal 2008, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 Transitional Finance Authority Future Tax Secured, Revenue Bonds, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, NATL-RE FGIC State Aid Withholding Insured, 5.00%, 7/15/23 Aa3 See Notes to Financial Statements. 16 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Rating Amount (unaudited) Value $ Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2012, Subser. S-1A, State Aid Withholding Insured, 4.00%, 7/15/21 Aa3 $ Transitional Finance Authority, Revenue Bonds: Subordinated Future Tax Secured, Ser. A, 5.00%, 5/1/30 Aa1 Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 Trust for Cultural Resources, Revenue Bonds, Whitney Museum of American Art, 5.25%, 7/1/25 A * NORTH CAROLINA (1.8%) Nash Health Care Systems Health Care Facilities Revenue, Revenue Bonds, 4.50%, 11/1/37 A * North Carolina Medical Care Commission, Refunding Revenue Bonds, Wakemed, Ser. A, 4.13%, 10/1/38 A1 North Carolina Medical Care Commission, Revenue Bonds, Duke University Health System, Ser. A, 5.00%, 6/1/42 Aa2 Raleigh Durham Airport Authority, Revenue Bonds, Ser. B-1, 5.00%, 11/1/28 Aa3 State of North Carolina Capital Improvement Obligation, Revenue Bonds, Ser. C, 3.50%, 5/1/27 Aa1 OHIO (3.6%) City of Akron, Ohio Community Learning Centers, Refunding Revenue Bonds, Ser. A, 5.00%, 12/1/28 AA+ * Cleveland Department of Public Utilities Division of Water Revenue, Revenue Bonds, Senior Lien Ser. X, 3.63%, 1/1/37 Aa1 Cleveland Ohio Airport System Revenue, Revenue Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 A3 Cleveland-Cuyahoga County Port Authority, Revenue Bonds, The Cleveland Museum Art Project, 5.00%, 10/1/19 AA+ * Columbus Ohio Metropolitan Library Special Obligation, Revenue Bonds, Ser. 1, 5.00%, 12/1/23 Aa2 Ohio State Higher Educational Facility Commission, Refunding Revenue Bonds, Case Western University, Ser. A, 5.00%, 12/1/22 A1 Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa Ohio University, General Receipts, Revenue Bonds, 4.00%, 12/1/17 Aa3 OKLAHOMA (0.3%) Oklahoma Capital Improvement Authority, Revenue Bonds, 5.00%, 10/1/23 AA * See Notes to Financial Statements. 17 The Value Line Tax Exempt Fund, Inc. February 28, 2013 Principal Rating Amount (unaudited) Value OREGON (2.0%) $ Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 $ Oregon State, General Obligation Unlimited, Refunding Revenue Bonds, Ser. N, 5.00%, 12/1/21 Aa1 PENNSYLVANIA (3.7%) Centennial School District Bucks County, General Obligation Limited, Ser. A, State Aid Withholding Insured, 5.00%, 12/15/34 Aa2 Central Bradford Progress Authority, Guthrie Healthcare System, Revenue Bonds, 5.00%, 12/1/31 AA- * City of Philadelphia Pennsylvania, General Obligation Unlimited, Refunding Bonds, Ser. A, AGM Insured, 5.25%, 12/15/32 A2 Delaware Valley Regional Finance Authority, Permanently Fixed Revenue Bonds, AMBAC Insured, 5.50%, 8/1/18 (2) A2 Pennsylvania Industrial Development Authority, Economic Development Revenue Bonds, 5.00%, 7/1/21 A1 Pittsburgh Public Schools, General Obligation Limited, Ser. B, State Aid Withholding Insured, 4.00%, 9/1/22 A1 York County Pennsylvania, General Obligation Unlimited, 4.75%, 3/1/36 AA * PUERTO RICO (1.7%) Puerto Rico Commonwealth Aqueduct & Sewer Authority, Revenue Bonds, Senior Lien: Ser. A, 5.00%, 7/1/17 Ba1 Ser. A, 5.00%, 7/1/33 Ba1 Puerto Rico Electric Power Authority, Revenue Bonds: Ser. TT, 5.00%, 7/1/32 Baa2 Ser. WW, 5.50%, 7/1/17 Baa2 Puerto Rico Electric Power Authority, Revenue Bonds, Ser. SS, NATL-RE Insured, 5.00%, 7/1/14 Baa2 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue Bonds, First Subser. C, 5.00%, 8/1/35 A3 RHODE ISLAND (0.6%) Rhode Island State & Providence Plantations, General Obligation Unlimited, Consolidated Capital Development Loan - Ser. C, NATL-RE Insured, 5.00%, 11/15/16 Aa2 See Notes to Financial Statements. 18 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Rating Amount (unaudited) Value SOUTH CAROLINA (1.7%) $ Charleston County South Carolina, Capital Improvement Transportation Sales Tax, General Obligation Unlimited, State Aid Withholding Insured, 4.00%, 11/1/29 Aaa $ Charleston South Carolina Waterworks & Sewer Revenue, Refunding and Capital Improvement Revenue Bonds, 5.00%, 1/1/35 Aa1 Clemson University South Carolina Athletic Facilities, Refunding Revenue Bonds, 3.00%, 5/1/20 Aa3 South Carolina Jobs-Economic Development Authority, Refunding and Improvement Revenue Bonds, Palmetto Health, 5.75%, 8/1/39 Baa1 South Carolina Jobs-Economic Development Authority, Revenue Bonds, Georgetown Hospital, Ser. B, 3.50%, 2/1/25 A3 TENNESSEE (0.6%) City of Memphis, Tennessee Refunding and General Improvement, General Obligation Unlimited, 5.00%, 5/1/30 Aa2 Shelby County Health Educational & Housing Facilities Board, Revenue Bonds, Methodist Le Bonheur Healthcare, 5.00%, 5/1/42 A2 TEXAS (10.9%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 City of Austin Texas, Water and Wastewater System Revenue, Refunding Revenue Bonds, 5.00%, 11/15/37 Aa2 Dallas-Fort Worth International Airport Revenue, Refunding Revenue Bonds, Ser. G, 5.00%, 11/1/35 A1 Harris County Texas, Revenue Bonds, Ser. A, NATL-RE Insured, 5.00%, 8/15/16 Aa3 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A, 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, Serial CIB, PSF-GTD Insured, 4.50%, 8/15/32 AAA * Irving Independent School District, General Obligation Unlimited, 4.00%, 2/15/21 Aa2 Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured, Ser. C, 5.00%, 8/1/15 (2) A * Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * North Fort Bend Water Authority, Revenue Bonds, AGM Insured, Ser. A, 3.00%, 12/15/19 A2 Olmos Park Higher Education Facilities Corp., Refunding Revenue Bonds, University of the Incarnate Word, 5.00%, 12/1/23 A3 See Notes to Financial Statements. 19 The Value Line Tax Exempt Fund, Inc. February 28, 2013 Principal Rating Amount (unaudited) Value $ Southmost Junior College District Texas, General Obligation Limited, NATL-RE Insured, 5.00%, 2/15/25 Baa2 $ Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, PSF-GTD Insured, 5.00%, 8/15/30 AAA * UTAH (0.3%) Utah Transit Authority Sales Tax, Revenue Refunding Bonds, 4.00%, 6/15/39 A1 VERMONT (0.6%) Vermont Educational & Health Buildings Financing Agency, Revenue Bonds, Saint Michael’s College, 5.00%, 10/1/42 Baa1 Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1,5.00%, 12/1/29 Aa2 VIRGINIA (0.9%) University of Virginia, General Refunding Revenue Bonds, 5.00%, 9/1/30 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, State Aid Withholding Insured, 5.00%, 4/15/13 Aa1 Virginia State Resources Authority, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa WASHINGTON (2.2%) City of Seattle Washington, Limited Tax Improvement Bonds, General Obligation Limited, 4.25%, 3/1/28 Aa1 Energy Northwest Washington Electric Refunding-Project 3, Revenue Bonds, Ser. A, 5.00%, 7/1/17 Aa1 Pierce County School District No. 3 Puyallup, General Obligation Unlimited, NATL-RE Insured, 5.00%, 12/1/15 Aa1 Port of Seattle Washington, Revenue Refunding Bonds, Ser. A,5.00%, 8/1/33 Aa3 Port of Seattle Washington, Revenue Bonds, NATL-RE FGIC Insured, Ser. A, 5.50%, 9/1/20 A1 Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Ser. A, 4.25%, 10/1/37 Aa2 Washington State, Motor Vehicle Tax - Senior 520, General Obligation Unlimited, Ser. C, 5.00%, 6/1/32 Aa1 See Notes to Financial Statements. 20 The Value Line Tax Exempt Fund, Inc. Schedule of Investments Principal Rating Amount (unaudited) Value WISCONSIN (1.8%) $ City of Madison Wisconsin Water Utility Revenue, Revenue Bonds, 4.00%, 1/1/32 Aa1 $ Wisconsin State Health & Educational Facilities Authority, Revenue Bonds, Froedtert Health, Ser. A, 5.00%, 4/1/23 AA- * Wisconsin State Health & Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Ser. B, 5.00%, 2/15/24 A- * Wisconsin State, General Obligation Unlimited, Ser. C, 4.50%, 5/1/20 Aa2 WYOMING (0.2%) Laramie County Wyoming, Revenue Bonds, Cheyenne Regional Medical Center Project, 5.00%, 5/1/42 A+ * TOTAL LONG-TERM MUNICIPAL SECURITIES (97.9%) (Cost $83,428,418) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (2.1%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($91,124,424 ÷ 8,837,097 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s. ** Security no longer rated by Moody’s and Standard & Poor’s. Zero coupon bond. In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. ADFA - Arkansas Development Finance Authority AGM - Assured Guaranty Municipal AMBAC - American Municipal Bond Assurance Corporation Assured GTY - Assured Guaranty Insurance Company FGIC - Financial Guaranty Insurance Company FHA - Federal Housing Administration FSA - Financial Security Assurance MBIA - Municipal Bond Investors Assurance Corporation NATL-RE - National Public Finance Guarantee Corporation PSF-GTD - Permanent School Fund Guaranteed See Notes to Financial Statements. 21 The Value Line Tax Exempt Fund, Inc. Statement of Assets and Liabilities at February 28, 2013 Assets: Investment securities, at value (Cost - $83,428,418) $ Cash Interest receivable Receivable for securities sold Receivable for capital shares sold Prepaid expenses Total Assets Liabilities: Dividends payable to shareholders Payable for capital shares redeemed Accrued expenses: Advisory fee Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.01 par value (authorized 65,000,000, outstanding 8,837,097 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($91,124,424 ÷ 8,837,097 shares outstanding) $ Statement of Operations for the Year Ended February 28, 2013 Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Custodian fees Printing and postage Transfer agent fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 22 The Value Line Tax Exempt Fund, Inc. Statement of Changes in Net Assets for the Years Ended February 28, 2013 and February 29, 2012 Year Ended February 28, 2013 Year Ended February 29, 2012 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income (2,415,136 ) (2,436,465 ) Capital Share Transactions: Proceeds from sale of shares Net assets of shares issued in connection with merger (Note 3) — Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (30,641,997 ) (12,084,438 ) Net increase/(decrease) in net assets from capital share transactions (6,706,067 ) Total Increase/(Decrease) in Net Assets (4,280,100 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 23 The Value Line Tax Exempt Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies The Value Line Tax Exempt Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Fund is to provide investors with the maximum income exempt from federal income taxes while avoiding undue risk to principal by investing primarily in investment-grade municipal securities. The ability of the issuers of the securities held by the Fund to meet their obligations may be affected by economic or political developments in a specific state or region. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates and such differences could be material. (A) Security Valuation: The investments are valued each business day at market value using prices supplied by an independent pricing service (the “Service”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market are valued at quotations obtained by the Service from dealers in such securities. Other investments (which constitute a majority of the portfolio securities) are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type; indications as to values from dealers; and general market conditions. Short-term instruments maturing within 60 days are valued at amortized cost, which approximates market value. The Board of Directors (the “Board”) has adopted procedures for valuing portfolio securities in circumstances where market quotes are not readily available, and has delegated the responsibility for applying the valuation methods to the Adviser. The Funds’ Valuation Committee was established by the Board to oversee the implementation of the Fund’s valuation methods and to make fair value determinations on behalf of the Board, as instructed. The Adviser monitors the continued appropriateness of methods applied and determines if adjustments should be made in light of market changes, events affecting the issuer, or other factors. If the Adviser determines that a valuation method may no longer be appropriate, another valuation method may be selected, or the Valuation Committee will be convened to consider the matter and take any appropriate action in accordance with procedures set forth by the Board. The Board shall review the appropriateness of the valuation methods and these methods may be amended or supplemented from time to time by the Valuation Committee. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 24 The Value Line Tax Exempt Fund, Inc. February 28, 2013 The following table summarizes the inputs used to value the Fund’s investments in securities as of February 28, 2013: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
